386 U.S. 9 (1967)
WEISS ET AL.
v.
GARDNER, SECRETARY OF HEALTH, EDUCATION, AND WELFARE, ET AL.
No. 904.
Supreme Court of United States.
Decided February 13, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
William D. Zabel and Melvin L. Wulf for appellants.
Solicitor General Marshall for appellees.
PER CURIAM.
The judgment of the court below is vacated and the case is remanded to the United States District Court for the Southern District of New York with instructions to dismiss the complaint as moot.